Citation Nr: 1124562	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression with psychosis, and anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied separate claims of service connection for PTSD, depression, and anxiety/nervous breakdown.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities that afflict the veteran based on a review of the medical evidence.  In view of the Court's holding in Clemons, the Board has combined the Veteran's previously separate psychiatric claims into one issue, as phrased on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2007 claim, various submissions, and his March 2011 Travel Board hearing testimony, the Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression with psychotic features, and anxiety.  In support of his claim, the Veteran has reported that, on June 15, 1994, he experienced anxiety during howitzer training while serving as a member of Army National Guard at Fort Hood, Texas.  At his hearing, he testified that he received a psychiatric evaluation and treatment at Fort Hood.  Post-service VA treatment records reflect an ongoing diagnosis of depressive disorder with psychosis, beginning in November 2006.  Notably, the VA treatment records show that the Veteran reported that, during service in Okinawa sometime between March 1980 and March 1983, he was assaulted and injured by a group of servicemen.  It is unclear as to whether the Veteran's treating VA physicians attributed his current depression with psychosis to this reported personal assault.

Information contained in the claims file reflects that the Veteran's service personnel records were obtained.  Those records, however, have not been associated with the claims file and are unavailable for the Board's review.  Additionally, although documented efforts to obtain the Veteran's service personnel records were made, there is no indication in the claims file that any efforts were made to obtain his service treatment records, either from his Army National Guard service or from his period of active duty from March 1980 to March 1983.  Given the Veteran's contentions as to an in-service anxiety attack on June 15, 1994 and subsequent treatment at Fort Hood, and, the reported personal assault during service in Okinawa between 1980 and 1983, his service personnel records and service treatment records are particularly relevant and crucial to the question of whether he incurred an in-service psychiatric injury and whether his current psychiatric disability might be etiologically related to his reported in-service occurrences.  Under the circumstances, efforts should be made to obtain and incorporate into the claims file the Veteran's service personnel records and service treatment records.  Such efforts should be made in accordance with 38 C.F.R. § 3.159(c)(2).  Efforts should also be made to confirm the Veteran's reported service with the Army National Guard in June 1994 at Fort Hood.  Specific dates and locations of the Veteran's active duty for training (ACDUTRA) during the month of June 1994 should also be ascertained and incorporated into the claims file.

Post-service treatment records that have been incorporated into the claims file pertain to treatment received by the Veteran through February 2010.  As such, efforts should be made to contact the Veteran and to ascertain the dates and locations of any private or VA psychiatric treatment which he has received since that time.  If any such treatment is identified, then records pertaining to that treatment should be obtained and incorporated into the claims file in accordance with 38 C.F.R. § 3.159(c)(1) and (2).

Also, the Veteran has not yet been afforded a VA examination for his claimed acquired psychiatric disorder.  In view of the diagnosis of depression with psychosis reflected in the post-service treatment records, and given the testimony of the Veteran, his spouse, and his friend, such an examination is necessary in this case to determine the nature and etiology of the claimed psychiatric disorder.  Accordingly, once the foregoing development has been accomplished, the Veteran should be scheduled for a VA examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD, depression with psychosis, and anxiety.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran should be advised that VA is undertaking efforts to associate his service personnel records with his claims file, ascertaining the dates of his service with the Army National Guard and the dates of any periods of ACDUTRA during June 1994, obtaining his service treatment records, and scheduling him for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

The Veteran must also be provided a VA 21-4142 release and be requested to provide on the release the names and addresses for any private or VA medical providers who have given him psychiatric treatment since February 2010.
 
2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran's service personnel records, which were previously obtained in February 2007, should be incorporated into the Veteran's claims file.

4.  The Veteran's service with the Army National Guard should be confirmed, with specific dates and locations of any periods of ACDUTRA during June 1994.  Any records obtained in connection with such efforts should be associated with the Veteran's claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  The Veteran's service treatment records, both from his periods of Army National Guard service and from his active duty service from March 1980 to March 1983, should be obtained and associated with the Veteran's claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

6.  Then, after the preceding remand actions have been performed, the Veteran must also be afforded a full VA examination, with an appropriate VA examiner, to determine the nature and etiology of his claimed acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a diagnosis(es) corresponding to the claimed psychiatric disorder(s).  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to PTSD and/or any other psychiatric disorder(s) diagnosed by the examiner.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder.

The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the service treatment records, post-service treatment records, various PTSD and stressor statements contained in the claims file, and the testimony contained in the transcript of the Veteran's March 2011 Travel Board hearing.
If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for PTSD, depression with psychosis, and anxiety.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed PTSD is etiologically related to the stressor events reported by the Veteran and noted by the examiner in the report.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

7.  After completion of the above development, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression with psychosis, and anxiety, must be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


